Citation Nr: 0702546	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for eczema of the lower 
extremities, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2006, the veteran testified before 
the undersigned Veterans Law Judge (VLJ) during a video 
conference hearing.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  As a result, the Secretary 
of Veterans Affairs has imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  See Chairman's 
Memorandum, No. 01-06-24 (September 21, 2006).  

As noted above, the veteran is seeking service connection for 
eczema, to include as due to herbicide exposure.  The 
evidence clearly demonstrates that the veteran served in the 
Republic of Vietnam while on active duty.  As such, the 
veteran's claim on appeal is not subject to the Haas stay.  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  There is no competent medical evidence that relates any 
currently diagnosed eczema of the lower extremities to the 
veteran's active military service, to include any presumed 
herbicide exposure.  

3.  The veteran participated in combat with the enemy.  

4.  The evidence is in favor of a conclusion that the veteran 
currently has PTSD as a result of a combat-related stressor 
experienced during service.  


CONCLUSIONS OF LAW

1.  The veteran does not have eczema of the lower extremities 
that was incurred or aggravated during active military 
service, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through a March 2003 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claims and the evidence that had been considered in 
connection with his claims.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the March 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, following the adjudication of the veteran's claims, the 
RO provided the veteran notice regarding the assignment of 
effective dates and disability rating elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeals.  Here, the veteran's service medical and personnel 
records are associated with the claims file.  The veteran has 
also been medically examined for purposes of his claims on 
appeal.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claim that need to 
be obtained.  In this regard, while the veteran has testified 
that he was treated for a skin condition by a private doctor 
following service, he has also testified that any records of 
such treatment are no longer available.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Service Connection for Eczema

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam, and thus he is 
presumed to have been exposed to herbicides in Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates 
the necessary regulatory changes to reflect the latest 
additions of diseases shown to be associated with exposure to 
herbicides.  

The medical evidence reflects that the veteran currently 
suffers from eczema of the lower extremities.  However, no 
physician or other medical professional has linked any such 
problem to active service, to include presumed herbicide 
exposure.  

A review of the veteran's service medical records does not 
reflect findings or treatment for a skin disability.  The 
veteran has not submitted or identified post-service medical 
evidence reflecting treatment for eczema.  A report of a June 
2003 VA examination reflects the examiner's review of the 
claims file and his note that the veteran's service medical 
records did not reflect any skin problems or disability.  
Following consideration of the veteran's reported history and 
examination of the veteran, the examiner's diagnosis was 
eczema.  He opined that it was more likely than not that the 
veteran's eczema was related to service in Vietnam and Agent 
Orange (herbicide) exposure.  In November 2003, the RO 
contacted the same VA examiner by electronic mail (email) to 
obtain a detailed explanation as to his opinion.  In doing 
so, the RO informed the VA examiner that eczema was not a 
condition that had been positively associated with herbicide 
exposure by the National Academy of Sciences or promulgated 
as a presumptive condition by the Secretary of Veterans 
Affairs.  That same month, November 2003, the VA examiner 
responded by email that in light of the RO's information, it 
was less likely than not that the veteran's eczema of the 
lower extremities was related to his active service, to 
include presumed herbicide exposure.  

The VA examiner's opinion-the only one to address medical 
etiology of the veteran's lower extremity eczema condition-
tends to militate against the veteran's claim, and the 
veteran has neither presented nor alluded to the existence of 
any opinion establishing a relationship between any current 
eczema of the lower extremities and service, to include 
presumed herbicide exposure.  Hence, the record presents no 
basis for a grant of service connection for eczema of the 
lower extremities.  

The Board notes that the veteran is competent to testify 
concerning factual matters of which he had first hand 
knowledge:  that he experienced a skin condition of the lower 
extremities in service and has suffered from a skin condition 
since service.  However, he is not competent to render a 
medical opinion as to the etiology of any current skin 
condition.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds that it has not been shown 
that the veteran's eczema of the lower extremities is related 
to service.  Furthermore, because the VA examiner changed his 
opinion, there is no objective evidence of record to provide 
a nexus between the veteran's presumed exposure to herbicides 
and his eczema of the lower extremities.  For all the 
foregoing reasons, the claim for service connection for 
eczema of the lower extremities, to include as due to 
herbicide exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is a 
preponderance of the evidence weighing against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Service Connection for PTSD

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in according with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, 10 Vet. App. at 142.  Furthermore, the 
Court in Cohen noted that "mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis. . . ."  Id.

VA's General Counsel has interpreted the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  

The veteran's DD-Form 214 notes his MOS (military 
occupational specialty) as automatic weapons crewman.  The 
veteran's personnel records reflect that he was enroute to 
Vietnam on April 18, 1967, and noted as officially assigned 
to Battery C, 1st Battalion, 44th Artillery (1/44th) from May 
19, 1967, to early April 1968, as an automatic weapons 
crewman and as a gunner.  The veteran has claimed that his 
assigned unit, the "Dusters," operated in Vietnam guarding 
and patrolling areas near the DMZ (Demilitarized Zone) and 
Highway 9, and were assigned to locations such as Camp J.J. 
Carroll and Con Thien, South Vietnam, in support of United 
States Marine Corps combat operations in the area; thus, the 
1/44th actively engaged in combat operations against enemy 
forces.  The evidence reflects that the veteran served in 
Vietnam and that his primary stressor events involved 
witnessing the deaths of other soldiers in his unit, as well 
as Marine Corps personnel, during combat operations.  In 
particular, the veteran has identified witnessing the death 
of fellow soldiers, one of those being Joshua Atkins III, and 
the wounding of an Army officer, Lawrence Moore.  

Furthermore, the veteran testified that his unit, 

" . . . moved according to how the Marines 
moved . . . Maybe they're goin' to Con Thien.  
Maybe they got a sweep.  You go to Con Thien, 
you might stay a week.  You might say [sic] 
three days."  

The veteran also indicated that when he reported to the 
1/44th for the first time, he arrived when the unit was under 
enemy attack.  He also indicated that he experienced quite a 
bit of incoming enemy weapons fire while serving in the 
1/44th.  

In a report of June 2003 VA examination, a VA medical 
examiner diagnosed the veteran with PTSD as a result of his 
claimed stressors.  The examiner noted as follows, 

The veteran experienced a number of incidents 
during his time in Vietnam that would qualify 
for exposure to severe traumatic events.  
Most of these exposures relate to the deaths 
of friends and buddies in his unit.  He 
reacted to these incidents with shock and 
horror.  

The examiner's summary and conclusion was, in particular, as 
follows, 

The veteran has experienced significant 
negative traumatic events associated with his 
service in Vietnam.  He appears to have 
difficulty remembering specific incidents and 
he appears to primarily focus on deaths of 
individual members of his unit and the units 
that surrounded him.  The sequelae of these 
incidents however are very clear . . . . 

The record does not indicate that the veteran was awarded the 
Purple Heart, the Combat Infantryman Badge, or a similar 
combat citation.  While receipt of a Purple Heart or a Combat 
Action Ribbon would confirm engagement in combat, the absence 
of such awards does not preclude the veteran as having been 
in combat.  See Daye v. Nicholson, No. 05-2475, __ Vet. App. 
__, (Nov. 22, 2006) (2006 WL 3390334).

The Board's own research of the 1/44th unit history through 
internet sources reflects the 1/44th's support of the 3rd 
Marine Division in operations against enemy forces.  In 
particular, documents reflect that during operations in April 
and May 1967, the 1/44th recorded their first combat 
casualties, losing 15 men with many more wounded.  One of the 
combat casualties identified by name was Joshua Atkins, III.  
A search of the Vietnam Veterans Memorial Wall via internet 
sources reflects that a Joshua A. Atkins III (Army-Private 
First Class) was killed on April 26, 1967, by small arms fire 
in Quang Tri, South Vietnam.  Additionally, other soldiers 
identified in documents as having been killed in action were 
also found to have their names on the Vietnam Veterans 
Memorial Wall.  Likewise, the same documents indicate that 
1/44th vehicles were destroyed by landmines.  The Board notes 
that historical sources document enemy actions taken against 
the 3rd Marine Division in 1967.  In particular, Con Thien 
was the subject of heavy mortar, rocket, and artillery 
attacks from enemy forces in September 1967.  

The Board notes that it would appear, based on Army personnel 
records, that the veteran was not assigned to the 1/44th at 
the time of Joshua Atkins' death.  As reflected above, the 
veteran was noted as having been assigned to the  1/44th on 
May 19, 1967.  Furthermore, the names (based on the hearing 
transcript) of two other soldiers the veteran claimed to have 
witnessed die as a result of enemy gunfire were not found in 
a search of the casualty listings for the Vietnam Veterans 
Memorial Wall.  

Nevertheless, the veteran has contended that he did witness 
soldiers killed and wounded while assigned to the 1/44th.  
While the internet source histories noted above are not 
official corroboration of the veteran's claims, this evidence 
is supportive of his contentions.  As such, while it has not 
been conclusively shown that the veteran was subjected to 
enemy gunfire or rocket and mortar attacks, or participated 
in firefights with the enemy, the internet source histories 
support a finding that the veteran encountered a military foe 
while serving in Vietnam.  38 U.S.C.A. § 1154(b).  

As noted above, in a case such as this, the Board must depend 
upon the medical professionals to confirm whether the veteran 
meets the criteria for a diagnosis of PTSD under DSM-IV, and 
to determine whether the reported in-service stressors are 
sufficient to support the diagnosis.  Cohen, 10 Vet. App. at 
140, 142.

A VA medical professional has diagnosed the veteran with PTSD 
in part, as a result of accepting his claimed stressors with 
respect to combat exposure (i.e., exposure to severe 
traumatic events and the fear of death) and the reported 
deaths of comrades.  While it is not apparent to what degree 
the examiner's opinion has been influenced by any unverified 
stressors reported by the veteran, there is a plausible basis 
in the record that the veteran did experience combat with the 
enemy while assigned to the 1/44th.  

Therefore, the record shows that the veteran likely 
participated in combat with the enemy, that he has a combat-
related stressor, and that he has a competent diagnosis of 
PTSD related to an in-service combat stressor.  His stressor 
and his participation in combat have not been confirmed in 
every detail.  However, such confirmation is not necessary.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 (2002).  Credible 
supporting evidence of a claimed stressor is all that is 
necessary, and where, as here, there is evidence of 
participation in combat, such supporting evidence is not even 
necessary.  For these reasons the Board concludes that the 
evidence is in favor of a conclusion that the veteran 
currently has PTSD as the result of an in-service stressor.  


ORDER

Entitlement to service connection for eczema of the lower 
extremities is denied.  

Entitlement to service connection for PTSD is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


